FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (this “Amendment”) is made as of this
2nd day of October, 2015, by and among INDEPENDENCE REALTY OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (“Parent Borrower”), the
Subsidiary Borrowers which are, or may become from time to time, parties to the
Credit Agreement (as defined below), KEYBANK NATIONAL ASSOCIATION (together with
any successor in interest, “KeyBank”), the other lending institutions which are,
or may become from time to time, parties to the Credit Agreement as “Lenders”
(as defined in the Credit Agreement and as further referenced in the recitals
below), KEYBANK NATIONAL ASSOCIATION, as administrative agent for the Lenders
(the “Agent”) and as Issuing Lender and as Swing Loan Lender, THE HUNTINGTON
NATIONAL BANK, as Syndication Agent (“Syndication Agent”), KEYBANC CAPITAL
MARKETS and THE HUNTINGTON NATIONAL BANK, as Joint Lead Arranger and Joint Book
Managers, and CAPITAL ONE, NATIONAL ASSOCIATION, as Documentation Agent
(“Documentation Agent”). Capitalized terms not otherwise defined herein shall
have the meaning ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Loan Parties, the Agent, and the Lenders have entered into a
certain Credit Agreement dated as of September 17, 2015 (the “Credit Agreement”)
wherein Agent and the Lenders agreed to provide a credit facility to Borrowers
in the aggregate principal amount of up to $325,000,000.00 as therein provided;
and

WHEREAS, in connection with the credit facility, Borrowers have executed and
delivered, among other instruments, documents, and agreements, that certain
revolving credit Note in the amount of $75,000,000.00 payable to the order of
KeyBank (“KeyBank Revolving Note”), that certain revolving credit Note in the
amount of $50,000,000.00 payable to the order of Huntington (“Huntington
Revolving Note”), that certain term loan Note in the amount of $120,000,000.00
payable to the order of KeyBank (“KeyBank Term Note”), that certain term loan
Note in the amount of $80,000,000.00 payable to the order of Huntington
(“Huntington Term Note”; together with the KeyBank Revolving Note, Huntington
Revolving Note, KeyBank Term Note, singly and collectively, the “Existing Lender
Notes”); and

WHEREAS, in connection with the execution and delivery of this Amendment, each
of: (i) Capital One, National Association, (ii) Bank of America, N.A.,
(iii) MidFirst Bank, a federally chartered Savings Association, (iv) Deutsche
Bank AG New York Branch, (v) Comerica Bank, (vi) Citizens Bank, N.A.,
(vii) Associated Bank, National Association, and (viii) The PrivateBank have
become Lenders (collectively, the “Additional Lenders”) and have agreed
(together with KeyBank and The Huntington National Bank, as existing Lenders) to
make Commitments under the Credit Agreement, as further provided herein; and

WHEREAS, the Loan Parties, the Agent, and the Lenders have agreed to amend the
Credit Agreement as expressly set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

1. Defined Terms; References. Unless otherwise specifically defined herein, each
term used herein that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Amendment” and each other similar reference contained in the
Credit Agreement and other Loan Documents shall, after this Amendment becomes
effective, refer to the Credit Agreement as amended hereby.

2. Amendments to Credit Agreement. Effective upon the execution and delivery of
this Amendment by all parties hereto, the Credit Agreement is hereby amended as
follows:



  (a)   Documentation Agent. Capital One, National Association is hereby
designated Documentation Agent under the Credit Agreement.



  (b)   Amendments to §1 of the Credit Agreement. §1.1 of the Credit Agreement,
entitled “Definitions”, is hereby modified and amended with respect to the
following defined terms as presently appearing therein:

(i) The definition of “Defaulting Lender” is hereby amended by inserting the
following text at the end of clause (b) thereof:

“unless such notification or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied,”;

(ii) The definition of “Eligible Real Estate” is hereby amended by inserting the
following text at the end of clause (a) thereof:

“, which Subsidiary Borrower shall be a domestic entity organized under the laws
of one of the fifty (50) States of the United States or the District of
Columbia.”;

(iii) The definition of “Gross Asset Value” is hereby amended by replacing the
phrase “Pro Rate” in the final paragraph thereof with the text “Pro Rata”;

(iv) The definition of “Fixed Charges” is hereby amended by deleting the first
use of the word “such” in subsection (b) thereof, with the amended subsection
(b) to read as follows:

“(b) the aggregate of all regularly scheduled principal payments on Indebtedness
(but excluding (i) balloon payments of principal due upon the stated maturity of
any Indebtedness, (ii) payments of principal outstanding under the Facility, and
(iii) principal payments under the Specified Interim Term Loan Facility) of the
Consolidated Group made or required to be made during such period, measured on a
Consolidated basis, and”

(v) The definition of “Subsidiary Borrowers” is hereby amended by inserting the
following text at the end thereof:

“; provided, however, Subsidiary Borrowers shall not include the following
entities: Feldman Equities General Partner, Inc.; Feldman Holdings Business
Trust I; Feldman Holdings Business Trust II; and Feldman Equities Operating
Partnership, LP.”



  (c)   Amendment to §5 of the Credit Agreement. §5 of the Credit Agreement,
entitled “Collateral Security”, is hereby modified and amended as follows:

(i) In §5.4, entitled “Release of Collateral”, by deleting in the entirety the
text in §5.4(b) thereof, as presently appearing therein, and by replacing the
same with the following:

“(b) Parent Borrower shall submit to the Agent with such request an executed
Borrowing Base Availability Certificate in the form of Exhibit F hereto and a
Compliance Certificate in the form of Exhibit G hereto prepared using the
financial statements of Parent Borrower most recently provided or required to be
provided to the Agent under §6.4 or §7.4 adjusted in the best good faith
estimate of Parent Borrower solely to give effect to the proposed release and
demonstrating that no Default or Event of Default with respect to the financial
covenants referred to therein shall exist after giving effect to such release
and if the Borrowers would not be in compliance, then also showing any reduction
in the outstanding amount of the Loans need to be paid concurrently in
connection with such proposed release to cause the Borrowers to remain in
compliance with respect to such financial covenants;”



  (d)   Amendment to §9 of the Credit Agreement. §9 of the Credit Agreement,
entitled “Financial Covenants”, is hereby modified and amended as follows:

(i) In §9.4, entitled “Maximum Distributions”, by deleting in the entirety the
text of §9.4(b) thereof, as presently appearing therein, and by replacing the
same with the following:

“(b) at any time that an Event of Default shall exist (or if an Event of Default
would result from the making of any such Distribution); provided, however, that
so long as no Event of Default under §12.1(a), §12.1(b), §12.1(h), §12.1(i),
and/or §12.1(j) shall have occurred and be continuing Distributions shall be
permitted to the extent required for the Parent Guarantor to comply with all
applicable provisions of the Code necessary or required to allow Parent
Guarantor to maintain its status as a real estate investment trust (but, for the
avoidance of doubt, if any Event of Default under §12.1(a), §12.1(b), §12.1(h),
§12.1(i), and/or §12.1(j) shall have occurred and be continuing, no
Distributions shall be permitted).”



  (e)   Amendment to §12 of the Credit Agreement. §12 of the Credit Agreement,
entitled “Events of Default; Acceleration; Etc.” is hereby amended as follows:

(i) In subsection 12.1(d) thereof, by deleting in the entirety the existing
text, as presently appearing therein, and by replacing the same as follows:

“(d) any of the Borrowers shall fail to perform any other term, covenant or
agreement contained in §9.1,§9.2, §9.3, §9.4, §9.5, §9.6, §9.7, §9.8(a), or §9.9
which they are required to perform;;”

(ii) In subsection 12.1(e) thereof, by deleting in the entirety the existing
text, as presently appearing therein, and by replacing the same as follows:

“any of the Loan Parties shall fail to perform any other term, covenant or
agreement contained herein or in any of the other Loan Documents which they are
required to perform (other than those specified in the other subclauses of this
§12 (including, without limitation, §12.2 below) or in the other Loan
Documents), and such failure shall continue for thirty (30) days after such
Borrower receives from Agent written notice thereof; provided that the foregoing
cure provisions shall not pertain to any default consisting of a failure to
comply with any provision of §8 or to any Default excluded from any provision of
cure of defaults contained in any other of the Loan Documents;”



  (f)   Amendment to §14 of the Credit Agreement. §14 of the Credit Agreement,
entitled “Agent”, is hereby modified and amended as follows:

(i) In §14.14, entitled “Approvals”, by deleting in the entirety the existing
text, as presently appearing therein, and by replacing the same as follows:

“14.14 Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders or the
Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the request for
action together with all reasonably requested information related thereto (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of approval or disapproval (collectively “Directions”) in respect of
any action requested or proposed in writing pursuant to the terms hereof. To the
extent that any Lender does not approve any recommendation of Agent, such Lender
shall in such notice to Agent describe the actions that would be acceptable to
such Lender. If consent is required for the requested action, any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action;
provided, however, that without limiting the obligation of each Lender to
respond to a request for Directions within the required time period specified in
this §14.14, no such deemed Direction to take such requested action shall be
applicable with respect to any matter requiring the written consent of each
Lender adversely affected thereby as and to the extent expressly provided in
§27. In the event that any recommendation is not approved by the requisite
number of Lenders and a subsequent approval on the same subject matter is
requested by Agent, then for the purposes of this paragraph each Lender shall be
required to respond to a request for Directions within five (5) Business Days of
receipt of such request. Agent and each Lender shall be entitled to assume that
any officer of the other Lenders delivering any notice, consent, certificate or
other writing is authorized to give such notice, consent, certificate or other
writing unless Agent and such other Lenders have otherwise been notified in
writing.”



  (g)   Amendment to §17 of the Credit Agreement. §17 of the Credit Agreement,
entitled “Survival of Covenants, Etc.”, is hereby modified and amended by adding
the following text at the end of the existing provision, as presently appearing
therein:

“Without limiting the generality of the foregoing, it is expressly acknowledged
and agreed by the Loan Parties that the provisions of §4.4, §4.9, §4.10, and
§4.11 shall survive the termination of the Credit Agreement and the repayment of
the Obligations.”



  (h)   Amendment to §25 of the Credit Agreement. §25 of the Credit Agreement,
entitled “Waiver of Jury Trial and Certain Damage Claims” is hereby amended by
deleting in the entirety the existing text, as presently appearing therein, and
by replacing the same as follows:

“EACH OF THE LOAN PARTIES, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO
A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN
ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; PROVIDED THAT NOTHING CONTAINED IN THIS SENTENCE
SHALL LIMIT THE LOAN PARTIES’ INDEMNIFICATION OBLIGATIONS TO THE EXTENT SUCH
SPECIAL, INDIRECT, CONSEQUENTIAL AND PUNITIVE DAMAGES ARE INCLUDED IN ANY THIRD
PARTY CLAIM IN CONNECTION WITH WHICH ANY INDEMNIFIED PERSON IS ENTITLED TO
INDEMNIFICATION HEREUNDER. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS §25. EACH PARTY ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO
REVIEW THIS §25. WITH LEGAL COUNSEL AND THAT EACH PARTY AGREES TO THE FOREGOING
AS ITS FREE, KNOWING AND VOLUNTARY ACT.



  (i)   Amendments to Schedules to the Credit Agreement. The Schedules to the
Credit Agreement, as presently appearing therein, are hereby modified and
amended as follows:

(i) Schedule 1.1, entitled “Lenders and Commitments” is hereby amended and
replaced by Schedule 1.1 attached hereto; and

(ii) Schedule 5.3, entitled “Initial Collateral Properties”, is hereby amended
and replaced by Schedule 5.3 attached hereto.



  (j)   References to Credit Agreement. From and after the execution and
delivery of this Amendment, any and all references in the Credit Agreement or
the other Loan Documents to the term “Credit Agreement” (however defined or
described) shall mean and refer to the Credit Agreement as amended by this
Amendment.

3. New Notes. In connection with the execution and delivery of this Amendment,
(a) KeyBank and Huntington, respectively, shall have executed and delivered
certain Assignment and Acceptance Agreements with the Additional Lenders
referenced herein and (b) Borrowers shall have executed and delivered new Notes
in favor of the Lenders, in replacement of the Existing Lender Notes pursuant to
§18 of the Credit Agreement, as requested by Agent, to give effect to such
Assignment and Acceptance Agreements and the revised Commitments of the Lenders,
as set forth in Schedule 1.1 attached hereto. For the avoidance of doubt, the
Swing Loan Note shall not be replaced pursuant hereto.

4. Additional Representations and Warranties.



  (a)   As of the date hereof, the Loan Parties hereby acknowledge, confirm,
represent, warrant and agrees that:

(i) All representations and warranties made in the Credit Agreement and other
Loan Documents remain and continue to be true and correct in all material
respects, except to the extent that such representations and warranties
expressly refer to an earlier date.

(ii) To the knowledge of the Loan Parties, there exists no Default or Event of
Default under any of the Loan Documents.

(iii) No Loan Party has any claim, counterclaim, offset or defense against the
Agent and/or any Lender relating in any way to the Facility or the Loan
Documents;

(iv) Each Loan Party has the power and authority and legal right to execute,
deliver and perform this Amendment, and has taken all necessary action to
authorize the execution, delivery, and performance of this Amendment, and the
Person executing and delivering this Amendment on behalf of each Loan Party is
duly authorized to do so;

(v) This Amendment has been duly authorized, executed and delivered by the Loan
Parties so as to constitute the legal, valid and binding obligations of each
Loan Party, enforceable in accordance with its terms, except as the same may be
limited by insolvency, bankruptcy, reorganization or other laws relating to or
affecting the enforcement of creditors’ rights or by general equitable
principles;

(vi) The execution and delivery by each Loan Party of, and the performance by
each Loan Party of its obligations under, this Amendment does not and will not
(A) conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which any Loan Party is subject or any
judgment, order, writ, injunction, license or permit applicable to any Loan
Party, in each case except as would not be reasonably likely to have a Material
Adverse Effect, or of the partnership agreement, limited liability company
agreement, articles of incorporation or other charter documents or bylaws of
each Loan Party, or (B) conflict with or result in a breach of, constitute a
default or require any consent under, or result in or require the acceleration
of any indebtedness of each Loan Party under, any agreement, instrument or
indenture to which each Loan Party is a party or by which each Loan Party or its
property may be bound or affected, or result in the creation of any Lien upon
any property or assets of each Loan Party.

5. General Terms.



  (a)   Except as expressly amended hereby, the remaining terms and conditions
of the Credit Agreement shall continue in full force and effect. All future
references to the “Credit Agreement” (however defined or described) shall be
deemed to be references to the Credit Agreement as amended by this Amendment.



  (b)   This Amendment, which may be executed in multiple counterparts,
constitutes the entire agreement of the parties regarding the matters contained
herein and shall not be modified by any prior oral or written discussions.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic imaging transmission (e.g. PDF by email) shall be
effective as delivery of a manually executed counterpart of this Amendment. The
Loan Parties hereby ratify, confirm and reaffirm all of the terms and conditions
of the Credit Agreement, and each of the other Loan Documents, and further
acknowledge and agree that all of the terms and conditions of the Credit
Agreement shall remain in full force and effect except as expressly provided in
this Amendment.



  (c)   This Amendment shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto.



  (d)   The Loan Parties shall cooperate with the Agent and shall execute and
deliver to the Agent such further instruments and documents as the Agent shall
reasonably request to carry out to its satisfaction the transactions
contemplated by this Amendment and the other Loan Documents.



  (e)   The respective Obligations of the Loan Parties under the Loan Documents,
as modified herein and/or further amended and restated pursuant hereto, are and
shall continue to be secured by the same Collateral as set forth under the Loan
Documents.



  (f)   Any determination that any provision of this Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Amendment.

6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

[SIGNATURES ON FOLLOWING PAGE]

It is intended that this Amendment take effect as an instrument under seal as of
the date first written above.

 
PARENT BORROWER:
INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership
By: Independence Realty Trust, Inc., a Maryland corporation, its general
partner
By: /s/ Farrell Ender
 
Name: Farrell Ender
Title: President



    SUBSIDIARY BORROWERS:

BAYVIEW CLUB APARTMENTS INDIANA, LLC,

a Delaware limited liability company

          By:   Independence Realty Operating Partnership, LP, a     Delaware
limited partnership, its sole member     By:  
Independence Realty Trust, Inc., a Maryland
corporation, its general partner
       
By: /s/ Farrell Ender
       
 
       
Name: Farrell Ender
Title: President



    TS VINTAGE, LLC,

a Delaware limited liability company

By: IR TS Op Co, LLC, a Delaware limited liability

company, successor by conversion to Trade Street Operating Partnership, LP, its
sole member

      By:  
Independence Realty Operating Partnership, LP,
a Delaware limited partnership, its sole member

By: Independence Realty Trust, Inc., a Maryland

corporation, its general partner

By: /s/ Farrell Ender
Name: Farrell Ender
Title: President


TS CRAIG RANCH, LLC,

a Delaware limited liability company

By: IR TS Op Co, LLC, a Delaware limited liability

company, successor by conversion to Trade Street Operating Partnership, LP, its
sole member

      By:  
Independence Realty Operating Partnership, LP,
a Delaware limited partnership, its sole member

By: Independence Realty Trust, Inc., a Maryland

corporation, its general partner

By: /s/ Farrell Ender
Name: Farrell Ender
Title: President


TS BIG CREEK, LLC,

a Delaware limited liability company

By: IR TS Op Co, LLC, a Delaware limited liability

company, successor by conversion to Trade Street Operating Partnership, LP, its
sole member

      By:  
Independence Realty Operating Partnership, LP,
a Delaware limited partnership, its sole member

By: Independence Realty Trust, Inc., a Maryland

corporation, its general partner

By: /s/ Farrell Ender
Name: Farrell Ender
Title: President


1

TS GOOSE CREEK, LLC,

a Delaware limited liability company

By: IR TS Op Co, LLC, a Delaware limited liability

company, successor by conversion to Trade Street Operating Partnership, LP, its
sole member

      By:  
Independence Realty Operating Partnership, LP,
a Delaware limited partnership, its sole member

By: Independence Realty Trust, Inc., a Maryland

corporation, its general partner

By: /s/ Farrell Ender
Name: Farrell Ender
Title: President


TS WESTMONT, LLC,

a Delaware limited liability company

By: IR TS Op Co, LLC, a Delaware limited liability

company, successor by conversion to Trade Street Operating Partnership, LP, its
sole member

      By:  
Independence Realty Operating Partnership, LP,
a Delaware limited partnership, its sole member

By: Independence Realty Trust, Inc., a Maryland

corporation, its general partner

By: /s/ Farrell Ender
Name: Farrell Ender
Title: President


2

TS MILLER CREEK, LLC,

a Delaware limited liability company

By: IR TS Op Co, LLC, a Delaware limited liability

company, successor by conversion to Trade Street Operating Partnership, LP, its
sole member

      By:  
Independence Realty Operating Partnership, LP,
a Delaware limited partnership, its sole member

By: Independence Realty Trust, Inc., a Maryland

corporation, its general partner

By: /s/ Farrell Ender
Name: Farrell Ender
Title: President


WAKE FOREST APARTMENTS LLC,

a Delaware limited liability company

By: IR TS Op Co, LLC, a Delaware limited liability

company, successor by conversion to Trade Street Operating Partnership, LP, its
sole member

      By:  
Independence Realty Operating Partnership, LP,
a Delaware limited partnership, its sole member

By: Independence Realty Trust, Inc., a Maryland

corporation, its general partner

By: /s/ Farrell Ender
Name: Farrell Ender
Title: President


3

BSF-ARBORS RIVER OAKS, LLC,

a Florida limited liability company

          By:   TS Manager, LLC, a Florida limited liability
 
  company, its manager  

 
  By:   IR TS Op Co, LLC, a Delaware limited liability

company, successor by conversion to Trade Street Operating Partnership, LP, its
sole member

By: Independence Realty Operating Partnership,

LP, a Delaware limited partnership,

its sole member

      By:  
Independence Realty Trust, Inc.,
a Maryland corporation,
its general partner
   
By: /s/ Farrell Ender
   
 
   
Name: Farrell Ender
Title: President



    BSF LAKESHORE, LLC,

a Florida limited liability company

          By:   TS Manager, LLC, a Florida limited liability
 
  company, its manager  

 
  By:   IR TS Op Co, LLC, a Delaware limited liability

company, successor by conversion to Trade Street Operating Partnership, LP, its
sole member

By: Independence Realty Operating Partnership,

LP, a Delaware limited partnership,

its sole member

      By:  
Independence Realty Trust, Inc.,
a Maryland corporation,
its general partner
   
By: /s/ Farrell Ender
   
 
   
Name: Farrell Ender
Title: President

4



    BSF TRAILS, LLC,

a Florida limited liability company

          By:   TS Manager, LLC, a Florida limited liability
 
  company, its manager  

 
  By:   IR TS Op Co, LLC, a Delaware limited liability

company, successor by conversion to Trade Street Operating Partnership, LP, its
sole member

By: Independence Realty Operating Partnership,

LP, a Delaware limited partnership,

its sole member

      By:  
Independence Realty Trust, Inc.,
a Maryland corporation,
its general partner
   
By: /s/ Farrell Ender
   
 
   
Name: Farrell Ender
Title: President



    FOX PARTNERS, LLC,

a Texas limited liability company

          By:   TS Manager, LLC, a Florida limited liability
 
  company, its manager  

 
  By:   IR TS Op Co, LLC, a Delaware limited liability

company, successor by conversion to Trade Street Operating Partnership, LP, its
sole member

By: Independence Realty Operating Partnership,

LP, a Delaware limited partnership,

its sole member

      By:  
Independence Realty Trust, Inc.,
a Maryland corporation,
its general partner
   
By: /s/ Farrell Ender
   
 
   
Name: Farrell Ender
Title: President



    MERCE PARTNERS, LLC,

a Texas limited liability company

          By:   TS Manager, LLC, a Florida limited liability
 
  company, its manager  

 
  By:   IR TS Op Co, LLC, a Delaware limited liability

company, successor by conversion to Trade Street Operating Partnership, LP, its
sole member

By: Independence Realty Operating Partnership,

LP, a Delaware limited partnership,

its sole member

      By:  
Independence Realty Trust, Inc.,
a Maryland corporation,
its general partner
   
By: /s/ Farrell Ender
   
 
   
Name: Farrell Ender
Title: President



    JLC/BUSF ASSOCIATES, LLC,

a Delaware limited liability company

          By:   TS Manager, LLC, a Florida limited liability
 
  company, its manager  

 
  By:   IR TS Op Co, LLC, a Delaware limited liability

company, successor by conversion to Trade Street Operating Partnership, LP, its
sole member

By: Independence Realty Operating Partnership,

LP, a Delaware limited partnership,

its sole member

      By:  
Independence Realty Trust, Inc.,
a Maryland corporation,
its general partner
   
By: /s/ Farrell Ender
   
 
   
Name: Farrell Ender
Title: President

5



    POINTE AT CANYON RIDGE, LLC,

a Georgia limited liability company

          By:   JLC/BUSF Associates, LLC, a Delaware limited liability
 
  company, its sole member  

 
  By:   TS Manager, LLC, a Florida limited liability
company, its manager



      By: IR TS Op Co, LLC, a Delaware limited liability company, successor by
conversion to Trade Street Operating Partnership, LP, its sole member



      By: Independence Realty Operating Partnership, LP, a Delaware limited
partnership, its sole member

By: Independence Realty Trust, Inc.,

a Maryland corporation,

its general partner

By: /s/ Farrell Ender Name: Farrell Ender
Title: President


 
AGENT and LENDER:
KEYBANK NATIONAL ASSOCIATION
By: /s/ Christopher T. Neil
 
Name: Christopher T. Neil
Title: Senior Relationship Manager

      LENDERS:     THE HUNTINGTON NATIONAL BANK     By: /s/ Michael Mitro    
Name: Michael Mitro
    Title: Senior Vice President

CAPITAL ONE, NATIONAL ASSOCIATION

By: /s/ Frederick H. Denecke
Name: Frederick H. Denecke
Title: Senior Vice President


BANK OF AMERICA, N.A.

By: /s/ Michael W. Edwards
Name: Michael W. Edwards
Title: Senior Vice President


MIDFIRST BANK, A FEDERALLY CHARTERED SAVINGS ASSOCIATION

By: /s/ Todd Wright
Name: Todd Wright
Title: First Vice President


DEUTSCHE BANK AG NEW YORK BRANCH

By: /s/ James Rolison
Name: James Rolison
Title: Managing Director


By: /s/ Perry Forman
Name: Perry Forman
Title: Director


COMERICA BANK

By: /s/ Charles Weddell
Name: Charles Weddell
Title: Alt Group Manager — VP


CITIZENS BANK, N.A.

By: /s/ Nan E. Delahunt
Name: Nan E. Delahunt
Title: Vice President


ASSOCIATED BANK, NATIONAL ASSOCIATION

By: /s/ Greg Conner
Name: Greg Conner
Title: Vice President


THE PRIVATEBANK

By: /s/ Kathy Thurston
Name: Kathy Thurston
Title: Managing Director


GUARANTOR CONFIRMATION

The undersigned Guarantors hereby expressly acknowledge and consent to the
foregoing First Amendment to Credit Agreement and acknowledge and agree that
each Guarantor remains jointly and severally obligated for the various
obligations and liabilities of the Borrower to the Agent and the Lenders under
the Credit Agreement as provided in the Guaranty dated September 17, 2015

INDEPENDENCE REALTY TRUST, INC., a Maryland corporation

By: /s/ Farrell Ender
Name: Farrell Ender
Title: President


IR TS OP CO, LLC, a Delaware limited liability

company, successor by conversion to Trade Street Operating Partnership, LP



      By: Independence Realty Operating Partnership, LP, a Delaware limited
partnership, its sole member



      By: Independence Realty Trust, Inc., a Maryland corporation, its general
partner

By: /s/ Farrell Ender
Name: Farrell Ender
Title: President


Address for Notices:

Independence Realty Trust, Inc. and


IR TS Op Co, LLC
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attn: Farrell Ender, President
E-mail: fender@irtreit.com
Fax: (215) 405-2945

     
With a copy to:
  With a copy to:
Independence Realty Trust, Inc.
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attn: General Counsel
Email: jnorman@rait.com
Fax: (215) 405-2945
  Pepper Hamilton LLP
The New York Times Building
620 Eighth Avenue, 37th Floor
New York, New York 10018-1405
Attn: Paul W. Hespel, Esq.
E-Mail: hespelp@pepperlaw.com
Fax: (212) 286-9806

6